Mr. PRESIDING JUSTICE GEORGE J. MORAN dehvered the opinion of the court: The defendant appeals from a sentence of not less than two nor more than five years in the IHinois State Penitentiary System after a negotiated plea, arguing that the admonitions given him by the trial court of St. Clair County before it accepted his plea of guilty were inadequate because the defendant was not advised of the nature of the charges, and that the court could not properly impose sentence without giving defendant the benefit of a hearing in mitigation and aggravation although the record discloses that the defendant waived this right. The record discloses that the appellant was fully apprised of the nature of the charge and that the minimum sentence imposed was the absolute minimum permitted by statute. (Ill. Rev. Stat., ch. 38, par. 18 — 2. Amended by P.A. 77 — 1233, Section 1, effective August 24, 1971 — raising the minimum to five years.) Under these circumstances, the appellant cannot complain of the failure of the trial court to hold a hearing in aggravation and mitigation. We find that the sentence imposed was appropriate and not excessive, that no error of law appears, and that an opinion in this case would have no precedential value. We therefore affirm the judgment of the trial court. Judgment affirmed. EBERSPACHER and CREBS, JJ., concur.